DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 26-29, 31-32 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Florido EP 0536543 A1.

Independent Claim 26: Florido discloses an assembly for a seed meter (10) of an agricultural planter wherein the seed meter comprises:
a seed disc (13) rotatable at controlled speed; 
a meter housing (11, 12) with a fixed portion (11) and a portion (12) which is movable relative to the fixed portion and can be closed against the fixed portion (col. 5, lns. 22-27); 
a seed pool area (lower portion of fixed portion 11, see seeds 21 in Figs. 1 and 2) being defined in the fixed portion; 
a vacuum area (22) defined in the movable portion; 
the seed disc being interposed between the fixed and movable portions and having opposed surfaces delimiting the seed pool area from the vacuum area (seen in Fig. 2); 
the seed disc having at least one ring of seed apertures (34) extending between the opposed surfaces; and 3Response OA 10/05/2021 Appl. No.: 16/6694471 Atty Ref: US11/105/WO/US-9 
a seal (39) which is arranged on the movable portion and is capable of sliding contact with the surface of the seed disc facing the seal when the fixed and movable portions of the housing are closed against one another (the seal and disc are in sliding contact in order to maintain the seal and allow for proper positioning and rotation of the disc, col. 7, lns. 53-58); 
wherein a pressure differential is provided between the opposed surfaces in the region of a circumferential segment of the ring of seed apertures (col. 5, ln. 56-col. 6, ln. 13); 
wherein the assembly comprises, in said movable portion of the housing, the seed disc supported rotatably in the movable portion (12) of the housing by a shaft (29) coupled to bearings (28) held in place by the movable portion of the housing, as per claim 26.

Dependent Claims 27-29, 31-32: Florido further discloses wherein the shaft (29) rotates with the seed disc (13) when the fixed (11) and movable (12) portions of the housing (11, 12) are closed against one another (as driven by 30), as per claim 27;
a drive plate (31) coupled to and rotatable with the shaft (29), the drive plate releasably coupled to the seed disc (13) on the surface facing the seal (39), in a zone radially inside of the ring of seed apertures (34, as seen in Fig. 2), as per claim 28;
wherein the seed disc (13) is rotated by a driven shaft (32) operably coupled to the shaft (29) when the fixed (11) and movable (12) portions are closed against one another, as per claim 29;
wherein the driven shaft (32) is coupled to an adapter (31) mounted to the shaft (29), as per claim 31;
wherein the movable portion (12) of the housing (11, 12) is mechanically coupled (col. 5, lns. 22-27) to the fixed portion (11) of the housing, as per claim 32.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-20, 23-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VenHuizen US 2005/0204971 A1 in view of Florido EP 0536543 A1.

Independent Claims 17, 24-25: VenHuizen discloses an agricultural planter (10) including a supporting structure (14) on which a plurality of seed meters are mounted and comprising a frame (31) on which a seed meter (36) is mounted, said seed meter comprising: 
a seed disc (60) which is rotatable at controlled speed (para. [0038], lns. 5-10); 
a meter housing (50, 90) with a fixed portion (50) and a portion (90) which is movable relative to the fixed portion and can be closed against the fixed portion; 
a seed pool area (located at 69) being defined in the fixed portion (para. [0043], lns. 1-5); 
a vacuum area (100) defined in the movable portion; 
the seed disc being interposed between the fixed and movable portions and having opposed surfaces delimiting the seed pool area from the vacuum area (as seen in Fig. 8); 
the seed disc having at least one ring of seed apertures (67) extending between the opposed surfaces; and 
a seal (99) which is arranged on the movable portion and is capable of sliding contact with the surface of the seed disc facing the seal when the fixed and movable portions of the housing are closed against one another (the seal and disc are in sliding contact in order to maintain the seal and allow for rotation of the disc); 
wherein a pressure differential is provided between the opposed surfaces in the region of a circumferential segment of the ring of seed apertures (para. [0054], lns. 1-14), as per claim 17.
However, VenHuizen fails to disclose wherein the seed disc is supported rotatably in the movable portion of the housing by a shaft coupled to bearings held in place by the movable portion of the housing, as per claims 17, 24-25.
Florido discloses a similar seed meter wherein the seed disc (13) is supported rotatably in the movable vacuum portion of the housing (12, col. 5, lns. 22-27) by a shaft (29) coupled to bearings (28) held in place by the movable vacuum portion of the housing, as per claims 17, 24-25.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the vacuum-side, movable portion mounting of the drive shaft for the fixed-portion drive shaft mounting of VenHuizen since both references disclose drive shafts for driving seed discs of a meter and such a predictable result would be achieved. 

Dependent Claims 18-20, 23: Florido, of the resultant combination above, further discloses wherein the shaft (29) rotates with the seed disc (13) when the fixed (11) and movable (12) portions of the housing (11, 12) are closed against one another (as driven by 30), as per claim 18;
a drive plate (31) coupled to and rotatable with the shaft (29), the2Response OA 10/05/2021Appl. No.: 16/6694471Atty Ref: US11/105/WO/US-9 drive plate releasably coupled to the seed disc (13) on the surface facing the seal (39), in a zone radially inside of the ring of seed apertures (34), as per claim 19;
wherein the seed disc (13) is rotated by a driven shaft (32) operably coupled to the shaft (29) when the fixed (11) and movable (12) portions are closed against one another, as per claim 20.
VenHuizen, of the resultant combination above, further discloses wherein the movable portion (90) of the housing (50, 90) is mechanically coupled (at 92) to the fixed portion (50) of the housing, as per claim 23.

Claims 21 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over VenHuizen in view of Florido as applied to claims 19 and 26 above, and further in view of Wendte et al. US 2009/0000533 A1.

Dependent Claims 21, 30: The device is disclosed as applied above. However, the combination fails to disclose wherein the seed disc is rotated by a driven gear engaging with drive teeth on the seed disc when the fixed and movable portions are closed against one another, as per claims 21 and 30.
	Wendte discloses a similar seed meter wherein the seed disc (70) is rotated by a driven gear (125) engaging with drive teeth (75) on the seed disc when the fixed (62) and movable (64) portions are closed against one another, as per claims 21 and 30.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the drive gear and teeth of Wendte for the drive means of Florida and VenHuizen in view of Florida since all of the devices disclose drive means for the seed disc of a seed meter and such a predictable result would be achieved.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 9, 2022